DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-15, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kar et al. (US 2021/0182713) (hereafter Kar).
 	Regarding claims 1, 10 and 19, Kar discloses a method comprising: 
accessing, using one or more processors, an image (see, Fig. 1, images, 110); 
generating a resized image using the image (see, paragraph [0046], the convolution layer 402 can comprise a set of independent filters wherein each filter is independently convolved with each of the input images 410 to produce the corresponding feature maps 404. A dot product of the input provided to each neuron with the corresponding filter is therefore obtained followed by a non-linearity. In an example, the input images may have sizes 200×200×1 wherein 1 is the number of channels since the input images are monochrome or B/W images. In the CNN 400, thirty-two filters, each of 3×3 size may be used with stride 3 throughout the CNN 400, here convolution /pooling layers are resized the image);
 generating, an image feature vector by applying an image classification neural network to the resized image (see, Fig. 4B, image classification using the convolution neural network, see, paragraph [0023], R-CNN model, [0065], Deep learning model), the image classification neural network comprising a convolutional layer that outputs to a fully connected layer that generates the image feature vector (see, fig. 4B, the full connection layer, 414 from the unified features, 408 determining the feature unification and vector, paragraph [0043], extracting features); 
generating analysis of the image by processing the image feature vector using a machine-learning classifier trained to analyze the image feature vector (see, Fig. 4B, multi class classifier generating classification from fully connected layers, [0021], training to classify, [0023], [0027],); and 
based on the analysis, determining an event that is attributed to the image (see, Fig. 4B, the hailstorm or natural peril which is event attributed to image, [0020] The B/W and or RGB images are analyzed by a cause prediction model which is an ensemble ML model that is used to identify a cause of damage for the damaged object. The cause can be identified from a plurality of causes associated with a particular object category of the damaged object. For example, if the damaged object is a vehicle, then the plurality of causes may pertain to reasons or situations that damage vehicles such as, collisions, hailstorms, natural perils and the like. Similarly, different object categories for which damages are identified and costs estimated can be associated with a corresponding plurality of causes. In an example, the ensemble cause prediction model enables local feature extraction. The ensemble cause prediction model can include different sub-models representing different cause hypotheses about different angles in which the object appears in the received images. Each sub-model of the ensemble cause prediction model can be trained to output a class (or a selected cause from the plurality of causes) with a probability percentage. In the final step executed by the ensemble cause prediction model, an average of class probabilities from different sub-models is calculated and the class with the maximum probability is provided as the cause of damage).
Kar further discloses a system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the processor to perform operations as per claim 10 and A non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations as per claims 10 and 19 (see, paragraph [0072], claims 18 and 19). 
 	Regarding claim 2, 11 and 20, Kar further discloses the method further comprising: storing the generated image feature vector in a database (see, paragraph [0034], Training data sets 122, 124 with labeled images can be used for supervised training of the ML models. The training data 122 can store sub-sets of images of objects belonging to the same object category such as the damaged object captured in the images 110 that are damaged due to various causes. Each of the sub-sets can be used to train a corresponding one of the sub-models 1422 in identifying a cause of damage for one particular portion of the damaged object. The images for the training data set 122, 124 can be provided to a software, such as Labeling which is a graphical image annotation tool and which can label object bounding boxes in images, paragraph [0058], The output at 610 can include the raw image 602 with the various labeled parts wherein the annotations can be saved in an attached extensible markup (.xml) file. From the ROI feature vectors, a Softmax layer can be used to predict the class of the proposal or the proposed region and to also offset the values of the bounding box.).
 	Regarding claim 3 and 12, Kar further discloses the method, wherein the event comprises a pre-defined historic event (see, paragraph [0020], The B/W and or RGB images are analyzed by a cause prediction model which is an ensemble ML model that is used to identify a cause of damage for the damaged object. The cause can be identified from a plurality of causes associated with a particular object category of the damaged object. For example, if the damaged object is a vehicle, then the plurality of causes may pertain to reasons or situations that damage vehicles such as, collisions, hailstorms, natural perils and the like, paragraph [0035], if the damaged object in the images 110 is a car damaged due to a hailstorm the damage detection and estimation system 100 is trained to identify the cause of damage on the training data 122 which includes images of different parts of the cars damaged due to various reasons such as hailstorms, natural perils, collisions, etc. The training data 122 can include a subset of images of front portions of different cars damaged due to one of the causes, e.g., a hailstorm. Therefore, the subset of images can be used to train a sub-model to identify the front portion of a car damaged due to a hail storm).
 	Regarding claim 4 and 13, Kar discloses the method, wherein the image classification neural network comprises a pre-trained convolutional neural network trained using a set of images (see, paragraph [0020], [0021], [0023]).
 	Regarding claims 5 and 14, Kar discloses the method wherein the image classification neural network is a fine-tuned convolutional neural network trained using a database of images, the database of images corresponding to pre-defined historic events (see, paragraph [0020],] The B/W and or RGB images are analyzed by a cause prediction model which is an ensemble ML model that is used to identify a cause of damage for the damaged object. The cause can be identified from a plurality of causes associated with a particular object category of the damaged object. For example, if the damaged object is a vehicle, then the plurality of causes may pertain to reasons or situations that damage vehicles such as, collisions, hailstorms, natural perils and the like. Similarly, different object categories for which damages are identified and costs estimated can be associated with a corresponding plurality of causes. [0032] The cost estimator 108 accesses data regarding damaged, non-damaged, repairable and replacement parts in order to generate a cost estimation for repairing the damaged object. In an example, the cost estimator 108 can be connected to a local database which stores the costs associated with repairing or replacing the various parts of the damaged object, paragraph [0035], another sub-set including images of rear portions of different cars damaged due to collisions can be employed to train a sub-model to identify rear portion of the car when it is damaged due to a collision. For each cause, the training data 122 can include a plurality of sub-sets of images corresponding to different portions of an object damaged due to that cause. Furthermore, it was observed that the accuracy of the cause prediction model 142 improved when B/W images were used for training as opposed to colored images. Hence, B/W images of different parts of the cars which are damaged due to various causes that form the plurality of causes 144 are included in the training data 122 for training the cause prediction model 142, [0036], [0037], models trainer, 112 for training datasets for testing, [0039], [0042], [0042] The B/W images 210 are accessed by the cause prediction model 142 for determining the cause 146 for damage from the plurality of causes. Alternately, the cause prediction model 142 can classify the images 110 into one of classes pertaining to the plurality of causes 144. In an example the images 110 can include a damaged vehicle and the plurality of causes 144 which are applicable can include collision, hailstorm or natural peril (such as hurricanes, floods, etc.). The sub-models 1422 that are comprised within the cause prediction model 142 are each trained to identify one portion of the vehicle damaged due to one of the causes. [0044], [0045], [0051], [0061]).
 	Regarding claims 6 and 15, Kar further discloses the method, wherein generating the analysis of the image further comprises: accessing an image feature vector database (see, paragraph [0046], dataset that the model is trained on), the image feature vector database comprising a plurality of image feature vectors ([0058], ROI feature vectors, [0061], dataset); and identifying a matching feature vector from the plurality of image feature vectors, the matching feature vector being matching to the generated image feature vector (see, paragraph [0034], Finally, the models trainer 112 can include or may access different types of training data required to train the various ML models within the damage detection and estimation system 100 including the sub-models 1422 in the cause prediction model 142 and the parts identification model 162. Training data sets 122, 124 with labeled images can be used for supervised training of the ML models. The training data 122 can store sub-sets of images of objects belonging to the same object category such as the damaged object captured in the images 110 that are damaged due to various causes. Each of the sub-sets can be used to train a corresponding one of the sub-models 1422 in identifying a cause of damage for one particular portion of the damaged object. The images for the training data set 122, 124 can be provided to a software, such as Labeling which is a graphical image annotation tool and which can label object bounding boxes in images, paragraph [0044], image comparison techniques can be used to identify the extent of damage to each damaged part in terms of damage percentage).
	Regarding claims 8 and 17, Kar further discloses the method, wherein the convolutional layer outputs a multi-dimensional dataset comprising a plurality of probabilities that the image belongs to a plurality of pre-defined image classes (paragraph [0020], Each sub-model of the ensemble cause prediction model can be trained to output a class (or a selected cause from the plurality of causes) with a probability percentage. In the final step executed by the ensemble cause prediction model, an average of class probabilities from different sub-models is calculated and the class with the maximum probability is provided as the cause of damage. [0034] Finally, the models trainer 112 can include or may access different types of training data required to train the various ML models within the damage detection and estimation system 100 including the sub-models 1422 in the cause prediction model 142 and the parts identification model 162. Training data sets 122, 124 with labeled images can be used for supervised training of the ML models. The training data 122 can store sub-sets of images of objects belonging to the same object category such as the damaged object captured in the images 110 that are damaged due to various causes. Each of the sub-sets can be used to train a corresponding one of the sub-models 1422 in identifying a cause of damage for one particular portion of the damaged object. The images for the training data sets 122, 124 can be provided to a software, such as Labeling which is a graphical image annotation tool and which can label object bounding boxes in images, where the images are manually annotated so that the images map to a specific label name and coordinates into an XML file. The XML file is associated with the respective image where the label and the four coordinate points are appended to form a box or a rectangle at the specific portion of the image as detailed by the coordinates. The XML file and the image are used for training the ML models that learn the parameters and recognize on the new images and maps the trained weights learnt from the training images to detect new images. [0035] For example, if the damaged object in the images 110 is a car damaged due to a hailstorm the damage detection and estimation system 100 is trained to identify the cause of damage on the training data 122 which includes images of different parts of the cars damaged due to various reasons such as hailstorms, natural perils, collisions, etc. The training data 122 can include a subset of images of front portions of different cars damaged due to one of the causes, e.g., a hailstorm. Therefore, the subset of images can be used to train a sub-model to identify the front portion of a car damaged due to a hail storm. Another sub-set including images of rear portions of different cars damaged due to collisions can be employed to train a sub-model to identify rear portion of the car when it is damaged due to a collision. For each cause, the training data 122 can include a plurality of sub-sets of images corresponding to different portions of an object damaged due to that cause.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kar in view of Hazra et al. (US 2021/0158138) (hereafter Hazra).
 	Regarding claims 7 and 16, Kar does not explicitly disclose the method, wherein the machine-learning classifier is a nearest neighbor classifier. However, in same field of endeavor, Hazra teaches in paragraph [0051], the pre-trained classifier is a K-nearest neighbor (K-NN) classifier, which calculates distance metrics between the 1D vector and a plurality of vectors corresponding to a plurality of known classes (e.g., a plurality of known hand gestures), and the known class with the smallest distance metric is chosen as the output of the classifier.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hazra with the Kar, as a whole, so as to use the nearest neighbor classification algorithm to calculate the distance between the image vector and plurality of the vectors corresponding to a plurality of known classes, the motivation is to effectively classify the feature. 

10.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kar in view of Wu et al. (US 2019/0287685) (hereafter Wu).
  	Regarding claims 9 and 18, Kar does not explicitly disclose the method of claim 8, further comprising: receiving, by the fully-connected layer, the multi-dimensional dataset; and converting the multi-dimensional dataset to a single dimensional vector.  However, in same field of endeavor, Wu teaches in Fig. 3, the number of dimensions of LSTM layer is converted to single dimension, 110 which is output from the fully connected layer, 220. the paragraph [0059] The example LSTM Layer 218 converts the dense vector 308 into an output vector 310 using a soft sign activation function. In some examples, the mathematical process of this conversion is optimized during the training of the model (e.g., the neural network 214 of FIG. 2). In some examples, the length of the output vector 310 corresponds to the number of dimensions of the LSTM layer 218. The example output vector 219 is then input into the fully connected layer 220. The example fully connected layer 220 linearizes the example output vector 310 into an example binary output 312 using a sigmoid function. In some examples, the binary output 312 corresponds to the HPI classification 110.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the Kar, as a whole, so as to convert the multi dimension vectors into single dimension using the fully connected layer, the motivation is to generate the narrower classification result. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/26/2022